Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 2, 2021.
In view of the Amendment, the objection to the specification, as set forth in the Office Action dated 06/09/2021, is withdrawn.
Claims 1, 4, 7, 10, 12, 15-16, 23, 38, 40, 42, 44, 46, and 48 are amended.
Claims 3, 9, 13, 39, 43 are cancelled.
Claims 1-2, 4, 7, 10, 12, 15-16, 18-19, 21, 23, 36, 38, 40, 42, 44, 46, 48-49, and 51 are pending.

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
In response to Applicant’s comment that “Levine simply references ICCs as part of the enteric nervous system”, the Examiner disagrees. In paragraph [0088], Levine states that “the Interstitial cells of Cajal (ICC) … create the bioelectric slow waves potential that leads to contraction of the smooth muscle”, that “electric slow waves spread from ICC to smooth muscle cells”, and that “slow waves organize gut contractions …”. But, in paragraph [0028], Levine discloses that stimulation is proved to a portion of the patient’s gastrointestinal tract (i.e., small intestine) to enhance intestinal 
As to the pattern of electrical stimulation comprising sinusoidal currents and/or pulse stimulations with a duration of about 100 µs to about 500 µs, Levine discloses that the current passing through electrodes is passed in bursts of pulses where each pulse with in the burst has a duration of about 20 to 1000 microseconds [µs], preferably 200 microseconds (e.g., paragraphs [0044] and [0077] of Levine: [0077] each stimulus output can be triggered by an intestinal slow wave peak and the duration/pulse width is from 10µs to 600 ms, which encompasses the claimed range). While the Examiner agrees that Levine does not expressly teach sinusoidal waves, the independent claims do not require that the current is a sinusoidal wave when the other condition is satisfied.   
The Examiner notes that US 2019/0184162 to Simon et al. (cited of interest in the 06/09/2021 Office Action) teaches that the pattern of electrical stimulation comprises sinusoidal currents that modulates the activity of interstitial cells of Cajal (e.g., paragraphs [0031] and [0037] of Simon) and that the current is passed in bursts of pulses where each pulse has a duration of about 20 to about 1000 microseconds (µs)(e.g., paragraph [0044] of Simon).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 10,12, 15-16, 18-19, 21, 23, 36, 38, 40, 42, 44, 46, 48-49, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0121111 to Levine et al. (hereinafter referred to as “Levine”).
Referring to claim 1, Levine discloses a method of modulating gut motility in a subject (e.g., abstract: method for gastrointestinal stimulation to treat abnormalities in gastrointestinal motility), the method comprising applying a pattern of electrical stimulation to a portion of the subject's gastrointestinal tract (e.g., paragraphs [0028]: stimulation is provided to the small bowel including the ileum or small intestine and the large bowel or colon to enhance intestinal or gastric motility and [0066]: a pattern of stimulation is delivered to the small intestine), wherein the pattern of electrical stimulation comprises sinusoidal currents (e.g., alternative condition – not required) and/or wherein the pattern of electrical stimulation comprises pulse stimulations with a duration of about 100 μs to about 500 μs (e.g., paragraph [0077]: micro-stimulator generates universal wave forms including pulse trains that will be used for electric modulation where the pulse width from 10µs to 600ms); wherein the pattern of electrical stimulation entrains interstitial cells of Cajal (ICCs) in the portion of the subject's gastrointestinal tract and stimulates gut motility (e.g., paragraphs [0093]-[0096]: Intestinal electrical modulation can completely entrain intestinal slow waves; and [0088]: Interstitial cells of Cajal (ICC) serve as electrical pacemakers in the intestines and 
With respect to claim 2, Levine discloses the method of claim 1, wherein the portion of the subject's gastrointestinal tract comprises the distal colon, rectum, or small intestine (e.g., paragraph [0028]).
With respect to claim 4, Levine discloses the method of claim 1, wherein the sinusoidal currents are applied at from about 0.1 Hz to about 5.0 Hz (e.g., paragraph [0077]: frequency from 0.05 Hz to 200 Hz).
As to claim 7, Levine discloses the method of claim 1, wherein the sinusoidal currents are applied at from about 0.1 mA to about 25.0 mA (e.g., paragraph [0077]: amplitude up to 20mA).
As to claim 10, Levine discloses the method of claim 1, wherein the pulse stimulations are applied at from about 0.1 Hz to about 20.0 Hz  (e.g., paragraph [0077]: frequency from 0.05 Hz to 200 Hz).
With respect to claim 12, Levine discloses the method of claim 1, wherein the pulse stimulations are applied at about 14.0 Hz (e.g., paragraph [0077]: frequency from 0.05 Hz to 200 Hz).
With respect to claim 15, Levine discloses the method of claim 1, wherein the pulse stimulations are about 200 μs in duration (e.g., paragraph [0077]: pulse width from 10µs to 600ms).
As to claim 16, Levine discloses the method of claim 1, wherein the pulse stimulations are applied at from about 0.1 mA to about 25.0 mA  (e.g., paragraph [0077]: amplitude up to 20mA).

As to claim 19, Levine discloses the method of claim 18, wherein the functional gastrointestinal and/or motility disorder is selected from the group consisting of: an esophageal disorder, a gastroduodenal disorder, a bowel disorder, centrally mediated disorders of gastrointestinal pain, gallbladder and sphincter of Oddi disorders, anorectal disorders, intestinal pseudo-obstructions, and childhood functional GI disorders (e.g., paragraph [0028]).
With respect to claim 21, Levine discloses the method of claim 1, wherein the one or more symptoms comprise gut dysmotility, and wherein the application of the pattern of electrical stimulation to the portion of the subject's gastrointestinal tract treats the dysmotility (e.g., paragraphs [0100]-[0102]: the effects of intestinal electrical stimulation (IES) on intestine contractions in a model of dysmotility showed improvements as a result of the IES).
Referring to claim 23, Levine discloses a method of treating a functional gastrointestinal disorder in a subject (e.g., abstract: gastrointestinal electrical stimulation to treat abnormalities/disorders in gastrointestinal motility and paragraphs [0003]-[0004]), the method comprising: applying a pattern of electrical stimulation to a portion of the subject's gastrointestinal tract(e.g., paragraphs [0028]: stimulation is provided to the small bowel including the ileum or small intestine and the large bowel or colon to 
With respect to claim 36, Levine discloses the method of claim 23, wherein the one or more symptoms comprise dysmotility and the pattern of electrical stimulation comprises sinusoidal currents (e.g., paragraph [0086]: alternating excitatory and inhibitory currents can be applied so that peristalsis is stimulated), and wherein the application of the electrical stimulation to the portion of the subject's gastrointestinal tract stimulates gut motility dysmotility (e.g., paragraphs [0100]-[0102]: the effects of intestinal electrical stimulation (IES) on intestine contractions in a model of dysmotility showed improvements as a result of the IES).
 wherein the pattern of electrical stimulation entrains interstitial cells of Cajal (ICCs) in the portion of the subject's gastrointestinal tract (e.g., paragraphs [0093]-[0096]: Intestinal electrical modulation can completely entrain intestinal slow waves; and [0088]: Interstitial cells of Cajal (ICC) serve as electrical pacemakers in the intestines and create the bioelectrical slow wave potential that leads to the contraction of the smooth muscle); and treating one or more symptoms of the functional gastrointestinal and/or motility disorder in the subject (e.g., abstract: gastrointestinal electrical stimulation to treat abnormalities/disorders in gastrointestinal motility and paragraphs [0003]-[0004]).

With respect to claim 42, Levine discloses the method of claim 38, wherein the sinusoidal currents are applied at from about 0.1 mA to about 25.0 mA (e.g., paragraph [0077]: amplitude up to 20mA).
With respect to claim 44, Levine discloses the method of claim 38, wherein the pulse stimulations are applied at from about 0.5 Hz to about 15.0 Hz (e.g., paragraph [0077]: frequency from 0.05 Hz to 200 Hz).
As to claim 46, Levine discloses the method of claim 38, wherein the pulse stimulations are from about 100 μs to about 250 μs in duration (e.g., paragraph [0077]: pulse width from 10 µa to 600 ms).
With respect to claim 48, Levine discloses the method of claim 38, wherein the pulse stimulations are applied at from about 0.1 mA to about 25.0 mA (e.g., paragraph [0077]: amplitude up to 20mA).
As to claim 49, Levine discloses the method of claim 38, wherein the functional gastrointestinal and/or motility disorder is selected from the group consisting of: an esophageal disorder, a gastroduodenal disorder, a bowel disorder, centrally mediated disorders of gastrointestinal pain, gallbladder and sphincter of Oddi disorders, anorectal disorders, intestinal pseudo-obstructions, and childhood functional GI disorders (e.g., paragraph [0028]).
With respect to claim 51, Levine discloses the method of claim 38, wherein the one or more symptoms comprise dysmotility (e.g., abstract: method for gastrointestinal .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792